Citation Nr: 0025283	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  98-08 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Whether an overpayment in the amount of $14,271.15 was 
properly created.  

2.  Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) disability compensation 
benefits in the amount of $14,271.15.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





INTRODUCTION


The veteran served on active duty from December 1952 to 
September 1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 decision of the Committee on 
Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

That decision denied waiver of the recovery of overpayment in 
the amount of $18,533.15.  

Thereafter, the RO, in a December 1997 accounting, reported 
that the veteran was entitled to additional payment for a 
dependent beginning in December 1993 and reduced the amount 
of the overpayment to $14,271.15.  

The case was previously before the Board in March 2000, when 
it was remanded for the RO to adjudicate the veteran's claim 
concerning the propriety of the creation of the overpayment.  
The requested development has been completed.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  An overpayment was created in this case when the veteran 
received additional compensation benefits for a spouse 
following his divorce in June 1969.  

3.  Prior to June 1969, the veteran had been informed on 
various occasions, in writing, that he was receiving 
additional compensation benefits for his spouse and that he 
should promptly notify VA of any change in marital status to 
prevent an overpayment of benefits.

4.  VA was notified of the veteran's June 1969 divorce and 
November 1993 remarriage in November 1993.  

5.  The veteran's failure to notify VA of his June 1969 
divorce in a timely manner resulted in an overpayment of 
$13,746.15.  

6.  The RO's initial calculation of the debt at $14,271.15, 
included $525.00 to which the veteran was entitled by reason 
of his timely notice to VA of his second marriage.  

7.  The VA was not solely responsible for the creation of any 
portion of the overpayment of compensation benefits by virtue 
of the appellant's failure to timely notify the RO of his 
June 1969 divorce.  

8.  There was no fraud, misrepresentation of a material fact, 
bad faith, or lack of good faith on the part of the veteran.  

9.  The VA was without fault in the creation of the 
overpayment.

10.  The veteran was at fault in creation of the overpayment 
because he knew or should have known that he was not entitled 
to continue to receive additional compensation benefits for a 
spouse after their divorce.  

11.  In balancing of faults, the fault of the veteran in 
creating the overpayment by not notifying VA outweighs the 
fault of VA, of which there is none.  

12.  Recovery of the overpayment would not result in undue 
financial hardship on the part of the veteran.  

13.  Recovery of the overpayment would not defeat the purpose 
for which benefits were intended.  

14.  Failure to make restitution would result in unfair 
enrichment to the veteran.

15.  The veteran did not change his position in reliance on 
the VA benefit that he received.  


CONCLUSIONS OF LAW

1.  Of the original amount of the overpayment of $14,271.15, 
$525.00 was not properly created.  38 U.S.C.A. §§ 1115, 
5107(b), 5112(b)(2), (10) (West 1991); 38 C.F.R. §§ 3.31, 
3.401(b), 3.500(b)(2), 3.501(d)(2) (1999).

2.  The overpayment of compensation benefits in the original 
amount of $13,746.15 was not due to administrative error by 
the VA and was properly created.  38 U.S.C.A. §§ 1115, 
5107(b), 5112(b)(2), (10) (West 1991); 38 C.F.R. 
§§ 3.500(b)(2), 3.501(d)(2) (1999).  

3.  Recovery of an overpayment of additional VA compensation 
benefits for a spouse in the amount of $13,746.15, is not 
against equity and good conscience and, therefore, recovery 
may not be waived. 38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§§ 1.963(a), 1.965 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has satisfied the threshold requirement of 
presenting a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has set forth a claim which 
is plausible.  The Board is also satisfied that all relevant 
evidence has been properly developed, and that no further 
assistance is required to comply with the VA's duty to assist 
as mandated by 38 U.S.C.A. § 5107(a).  

The additional amount of compensation payable for a spouse 
has changed frequently during the period in which the 
overpayment was created.  In December 1997, the RO provided a 
accounting to a Member of the United States House of 
Representatives, acting on the veteran's behalf.  This 
detailed accounting reflected the various rates in effect 
from time to time.  The veteran has not advanced any specific 
arguments in relation to these amounts.  Otherwise, there has 
been no significant change in the applicable law and 
regulations throughout the period of overpayment.  While the 
citations used in this decision are to the current law and 
regulations, the Board has considered all of the laws and 
regulations which have applied throughout the period in which 
the overpayment was created.  

Creation of Overpayment

An award letter dated in March 1960 notified the veteran that 
he received extra benefits for dependents.  The letter 
notified him that payments of additional compensation for his 
wife would be discontinued upon estrangement, separation, 
death or divorce; and that prompt notice of those happenings 
should be forwarded to the RO.  

In October 1962, the RO received a letter from the veteran's 
wife stating that he was hospitalized and requesting 
apportionment.  The claim was denied as the amount of 
compensation the veteran was receiving was so small that 
apportionment would not benefit his spouse substantially.  

The veteran submitted a declaration of martial status dated 
in March 1963.  It listed his spouse and 4 children.  He 
stated that he lived with his spouse and that the parents had 
custody of their children.  

In August 1964, the veteran submitted a copy of his marriage 
license with a declaration of martial status.  It listed his 
spouse and 3 children.  He stated that he lived with his 
spouse.  The children had different addresses.  

A July 1965 rating decision increased the evaluation for the 
service-connected back disorder to 60 percent, effective from 
September 1964.  The veteran was notified in July 1965, and a 
VA Form 6754 notified him that additional compensation was 
payable for his spouse.  

An income and net worth statement, dated in July 1965, 
reported that the veteran was married, rather than separated 
or divorced.  

An August 1965 rating decision granted a total rating based 
on individual unemployability, effective from September 1964.  
The veteran was notified in September 1965, and a VA Form 
6754 notified him that additional compensation was payable 
for his spouse.  

An award letter sent in November 1966, included a VA Form 
6754 which notified the veteran that additional compensation 
was payable for his spouse.  

In a letter dated in April 1968, a service officer reported 
that the veteran's children were in the custody of another 
and asked about apportionment.  The letter mentioned that the 
children had been in the custody of his spouse but she died 2 
years earlier.  However, the letter did not identify her as 
the veteran's spouse.  Rather, it used the middle names from 
the August 1964 declaration of martial status.  Nothing 
previous had referred to the spouse in this fashion and the 
RO did not catch it as being the veteran's spouse.  The RO's 
response simply told the veteran there was no apportionment.  

In August 1993, the RO inquired as to the veteran marital 
status.  In his September 1993 response, the veteran 
acknowledged that he was not married.  

In November 1993, the veteran submitted a declaration of 
marital status, reporting divorce from his first wife in June 
1969 and her death in October 1971.  He submitted a copy of a 
judgment showing that the veteran's first wife was served a 
copy of the summons and complaint in August 1965.  A divorce 
a vinculo was granted in June 1969.  He also submitted a copy 
of her death certificate, showing death in October 1971.  A 
marriage certificate certified marriage to his second wife in 
November 1993.  

In a statement dated in February 1994, the veteran certified 
that he was divorced from his first wife in June 1969, that 
she was killed in October 1971, and they were not married at 
the time of her death.  He stated that when he was divorced, 
he notified VA.  

In a statement dated in June 1994, the veteran certified that 
he notified VA of his divorce in June 1969.  

In a statement dated in July 1997, the veteran certified that 
he notified VA of all changes of dependents.   

The effective date of a reduction of pension or compensation 
by reason of marriage, annulment or divorce on or after 
October 1, 1982, or death of a dependent of a payee shall be 
the last day of the month in which such marriage, annulment, 
divorce or death occurs.  38 U.S.C.A. § 5112(b)(2) (West 
1991); 38 C.F.R. § 3.501(d)(2) (1999).  The veteran does not 
dispute that he was divorced and not entitled to an 
additional payment for his spouse.  

The veteran asserts that an overpayment was improperly 
created because he notified VA of his divorce at the time it 
occurred and any payments for a spouse were error on the part 
of VA.  Under applicable statutory and regulatory criteria, 
the effective date of a reduction or discontinuance of 
compensation benefits for a payee or dependent by reason of 
an erroneous award based solely on administrative error or 
error in judgment shall be the date of the last payment.  38 
U.S.C.A. § 5112(b)(10) (West 1991); 38 C.F.R. § 3.500(b)(2) 
(1999).  Two points must be noted here.  The payment must 
have been due to error on the part of VA and payment must 
have been solely due to such error by VA.  

Error by VA would exist if it knew that the veteran was 
divorced but paid him at the higher rate regardless of such 
knowledge.  Here, the veteran asserts that he notified VA of 
his divorce.  The question is not whether the veteran sent VA 
notice, but whether VA had knowledge.  That is whether VA 
actually received notice.  See McColley v. West, No. 99-460 
(U.S. Vet. App. July 21, 2000).  The claims folder is the 
most probative source of evidence on this point and it does 
not show that VA actually knew of the June 1969 divorce until 
November 1993.  Thus, the Board finds no error on the part of 
VA in continuing to pay the additional compensation for the 
veteran's spouse.  The Board finds that the overpayment was 
properly created and that its creation was not the result of 
administrative error.

Amount of Overpayment

The veteran has not challenged the amount of the overpayment; 
however, the Board has reviewed the amount as an aspect of 
the creation of the debt.  See Schaper v. Derwinski, 1 Vet. 
App. 430 (1991).  As noted above, in December 1997, the RO 
provided a lengthy and detailed accounting to a Member of the 
United States House of Representatives, acting on the 
veteran's behalf.  The numbers will not be repeated here, 
although the Board has analyzed them.  There is a long list 
of the amounts paid ending with: 12-1-93/4-30-
94@$1879=$9,395.00.  The list of the amount due ends with 12-
1-93/4-30-94@$1774=$8,870.00.  The difference between these 
figures is $525.00, which would be the amount paid for the 
veteran's spouse for that period.  

The record shows he was entitled to payment for a spouse for 
this period.  He married his second wife in November 1993.  
He notified VA that month, submitting a certified copy of the 
marriage certificate.  He promptly submitted additional 
information requested by the RO.  The effective date of an 
award of additional compensation based on the veteran's 
marriage will be the date of marriage if VA receives notice 
during the following year.  38 C.F.R. § 3.401(b)(1)(i) 
(1999).  Such awards commence the first day of the calendar 
month in which the award became effective.  38 C.F.R. § 3.31 
(1999).  Since the veteran promptly notified VA of his 
November 1993 marriage, the effective date for additional 
compensation for his second wife was December 1, 1993.  That 
is, he was entitled to the higher rate on December 1, 1993, 
not the lower rate as indicated in the accounting letter.  
The Board finds that the calculation of the overpayment was 
in error by $525.00.  The Board's review does not disclose 
any other errors.  The veteran and his representative have 
not asserted that there are any other errors in the 
calculation of the overpayment.  Thus, the amount of the 
overpayment is reduced by $525.00, from $14,271.15 to 
$13,746.15.  

Waiver

The veteran's claim for waiver of recovery of the overpayment 
is well grounded. 38 U.S.C.A. § 5107(a) (West 1991) and 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Waiver of 
recovery of overpayments may be authorized in a case in which 
collection of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302(a), (c) (West 1991).  

"Equity and Good Conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  Equity and good 
conscience means arriving at a fair decision between the 
obligor and the government.  In making this determination, 
consideration will be given to the following elements, which 
are not intended to be all inclusive: fault of debtor; 
balancing of faults; undue financial hardship; collection 
would defeat purpose of the benefits; unjust enrichment to 
either VA or debtor; and changing position to one's 
detriment.  38 C.F.R. § 1.965(a) (1999).  The list of 
elements contained in the regulation is not, however, all 
inclusive. See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  

The Board finds no evidence that of fraud, misrepresentation 
of a material fact, bad faith, or lack of good faith on the 
part of the veteran was involved in the creation of the 
overpayment and thus, consideration of wavier of recovery 
under the standard of equity and good conscience is not 
precluded by law.  38 C.F.R. §§ 1.963(a), 1.965(b) (1999).

After having carefully considered the appellant's contentions 
and all of the other evidence of record, the Board concludes 
that a waiver of the overpayment of disability benefits in 
the amount of $13,746.15 is not in order.  The Board finds 
that he bears responsibility for the creation of the debt.  
The record in this case reflects that the appellant was aware 
of the income/dependency reporting requirements applicable to 
his award of benefits, and has been so since the original 
grant.  Thus, the appellant's failure to notify VA promptly 
of the change in his marital/dependency status as a result of 
his divorce in June 1969 contributed to the creation of the 
overpayment.  The record reflects that he did not 
affirmatively take action to notify VA of this status change 
until after the RO sent him a letter in 1993 inquiring as to 
his marital status.  Moreover, it is not claimed or shown by 
the evidence that the appellant was impaired in his ability 
to comprehend the reporting requirements, or that any event 
or act of God prevented him from notifying VA of the 
marital/dependency status change beginning in June 1969.  
Hence, the record clearly supports a finding that he was at 
fault in the creation of the overpayment at issue.

With respect to whether recover of the overpayment would 
result in undue hardship to the appellant, the Board notes 
that the appellant's most recent Financial Status Report of 
July 1997 reflects that, even with $250 being withheld 
monthly to repay the overpayment, the veteran's monthly 
income exceeds monthly expenses.  He subsists on a fixed 
income derived from receipt of his compensation and Social 
Security Administration benefits.  Nevertheless, as it is not 
alleged nor shown by this financial report that the actual 
repayment of this debt would deprive the appellant of the 
basic necessities of life (food, clothing, or shelter), and 
because the debt to the Government is entitled to as much 
consideration as any other debt incurred, the Board concludes 
that collection of the overpayment would not in fact result 
in undue financial hardship.  The report also shows the 
veteran's current wife has sufficient income.  

The Board further finds that failure to make restitution of 
the overpayment totaling $13,746.15 would result in unfair 
gain to the appellant.  In effect, a waiver of this 
overpayment would allow the appellant to realize a gain 
(receipt of additional compensation benefits for which he was 
not entitled) based on his failure to notify VA promptly of 
his marital/dependency status change in June 1969.  Under 
such circumstances, the element of equity and good conscience 
pertaining to undue financial hardship is not considered to 
be of such significance as to outweigh the other critical 
elements cited herein (i.e., the appellant's fault in 
creation of debt and unjust enrichment to him if debt was 
waived) which favor the Government's right to collect the 
overpayment.

The Board does not find applicable to the facts in this case 
the other elements of the standard of equity and good 
conscience discussed above.  Specifically, there is 
absolutely no evidence of fault on the part of VA, any 
evidence that collection of the debt, either in whole or in 
part, would defeat the purposes for which benefits were 
intended, or evidence that the appellant changed his position 
to his detriment by reliance on VA benefits by giving up some 
other valuable right or legal obligation.  

Accordingly, in view of the above, the Board concludes that 
waiver of recovery of the overpayment of $13,746.15 is not in 
order, based on the standard of equity and good conscience.  
38 C.F.R. §§ 1.963(a), 1.965(a) (1999).

For the reasons discussed above, the Board finds that the 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  38 
U.S.C.A. § 5107(b) (West 1991).


ORDER

A reduction in the original amount of overpayment of 
$14,271.15 by $525.00 to $13,746.15 is granted.  

Waiver of recovery of an overpayment of Department of 
Veterans Affairs (VA) disability compensation benefits in the 
amount of $13,746.15 is denied.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 

